 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    CHARLES EDWARD JONES, III,                      Case No. 1:18-cv-01189-LJO-JDP
12                       Plaintiff,                   FINDINGS AND RECOMMENDATIONS
                                                      THAT CASE BE DISMISSED FOR FAILURE
13           v.                                       TO STATE A CLAIM, FAILURE TO
                                                      PROSECUTE, AND FAILURE TO COMPLY
14    C. PFEIFFER, et al.,                            WITH A COURT ORDER

15                       Defendants.                  OBJECTIONS DUE IN 14 DAYS

16

17          Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought

18   under 42 U.S.C. § 1983. Plaintiff’s complaint, filed August 31, 2018, together with his motion to

19   file a supplemental complaint, filed January 2, 2019, was screened on May 20, 2019. I found that

20   plaintiff failed to state a claim and ordered him to file an amended complaint within thirty days.

21   ECF No. 13. Plaintiff has not filed an amended complaint. Instead, plaintiff filed a short motion

22   to amend his complaint that fails to cure its defects. See ECF No. 14.

23          The court may dismiss a case for plaintiff’s failure to prosecute or failure to comply with a

24   court order. See Fed. R. Civ. P. 41(b); Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d

25   683, 689 (9th Cir. 2005). Involuntary dismissal is a harsh penalty, but a court has a duty to

26   resolve disputes expeditiously. See Fed. R. Civ. P. 1; Pagtalunan v. Galaza, 291 F.3d 639, 642

27   (9th Cir. 2002).

28

                                                 1
 1            In considering whether to dismiss a case for failure to prosecute, a court ordinarily

 2   considers five factors: “(1) the public’s interest in expeditious resolution of litigation; (2) the

 3   court’s need to manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy

 4   favoring disposition of cases on their merits and (5) the availability of less drastic sanctions.”

 5   Omstead v. Dell, Inc., 594 F.3d 1081, 1084 (9th Cir. 2010) (quoting Henderson v. Duncan, 779

 6   F.2d 1421, 1423 (9th Cir. 1986)). The fourth factor weighs against dismissal. But dismissal

 7   would promote expeditious resolution, see Pagtalunan, 291 F.3d at 642, and would allow our

 8   overburdened court to more effectively manage the docket. Further delay increases the risk that

 9   memories will fade and evidence will be lost, and at this stage in the proceeding there is no

10   satisfactory lesser sanction that would protect the court’s scarce resources. Therefore, I find that

11   the first, second, third, and fifth factors weigh in favor of dismissal, and I recommend dismissal

12   without prejudice on that basis.

13            As more thoroughly discussed in my screening order, plaintiff has failed to state a claim

14   against defendants, which provides an additional basis for dismissing this case. See ECF No. 13.

15   Findings and Recommendations

16            I recommend that the case be dismissed for plaintiff’s failures to state a claim, prosecute,

17   and comply with a court order. I submit these findings and recommendations to the U.S. district

18   judge presiding over the case under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304. Within

19   fourteen days of the service of the findings and recommendations, the parties may file written

20   objections to the findings and recommendations with the court and serve a copy on all parties.
21   The document containing the objections must be captioned “Objections to Magistrate Judge’s

22   Findings and Recommendations.” The presiding district judge will then review the findings and

23   recommendations under 28 U.S.C. § 636(b)(1)(C).

24
     IT IS SO ORDERED.
25

26
     Dated:      November 12, 2019
27                                                        UNITED STATES MAGISTRATE JUDGE
28

                                                   2
 1

 2

 3   No. 204.

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                3
